    18-02074-NPO Dkt 69 Filed 11/28/18 Entered 11/28/18 10:30:31 Page 1 of 2



__________________________________________________________________
                                             SO ORDERED,



                                             Judge Edward Ellington
                                             United States Bankruptcy Judge
                                             Date Signed: November 28, 2018

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                        UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:        CARPATHIAN ENERGY COMPANIE
              PETROLIERA S.R.L.          CASE NO.                             18-02074-ee

              DEBTOR(S)                                      CHAPTER          11


                                      AGREED ORDER


       THIS DAY THIS CAUSE came on for consideration of the United States Trustee for

Region 5’s (“UST”) Motion to Convert or Dismiss (DKT. #46), the Debtor’s Response thereto

(DKT. #57), and the UST’s Amended Motion to Convert or Dismiss (DKT. #67). The UST and

the Debtor have reached an agreement and have requested that the Court approve same. After

fully considering the matter, the Court is of the opinion that the agreement should be approved;

therefore,

       IT IS ORDERED that the United States Trustee’s Amended Motion to Dismiss Case

(DKT. #67) is hereby granted, and this case is hereby dismissed.

       IT IS FURTHER ORDERED that the Debtor shall, within fourteen days of the date of

the entry of this order, timely file with the Court and submit to the UST any and all remaining

monthly operating reports (“MORs”) in accordance with the UST’s Chapter 11 Operating

Guidelines and Reporting Requirements (“OGRR-11”) up to and including the date of dismissal.


                                                1
 
    18-02074-NPO Dkt 69 Filed 11/28/18 Entered 11/28/18 10:30:31 Page 2 of 2




       IT IS FURTHER ORDERED that the Debtor shall, within fourteen days of the date of

the entry of this order, timely pay to the UST the appropriate sum for quarterly UST fees required

under 28 U.S.C. § 1930(a)(6) for each calendar quarter up to and including the calendar quarter

containing the date of dismissal.

       IT IS FURTHER ORDERED that the Court hereby retains jurisdiction over the Debtor’s

filing of monthly operating reports and the Debtor’s payment of quarterly UST fees.

                                    ##END OF ORDER##

AGREED TO AS TO FORM AND CONTENT:
/s/John D. Moore (with permission)
DEBTOR COMPANIE ENERGY COMPANIE PETROLIERA S.R.L.
BY: JOHN D. MOORE (MSB #10610)
ATTORNEY FOR DEBTOR
JOHN D. MOORE, P.A.
P.O. BOX 3344
RIDGELAND, MS 39158-3344
TEL: (601) 853-9131
EMAIL: john@johndmoorepa.com

AGREED TO AND ORDER SUBMITTED BY:
/s/Christopher J. Steiskal, Sr.
CHRISTOPHER J. STEISKAL, SR. (MSB #101654)
TRIAL ATTORNEY
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE, REGION 5
501 EAST COURT STREET, SUITE 6-430
JACKSON, MS 39201
TEL: (601) 965-5241
EMAIL: christopher.j.steiskal@usdoj.gov
 

 




                                                2
 
